                         THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                           WESTERN DIVISION CINCINNATI

DONALD MCKENZIE,

                Plaintiff,
                                                           Case No.1:18-CV-00078-MRB
        vs.
                                                           Judge Michael R Barrett
HIGHLAND COUNTY SHERIFF'S
OFFICE, ET AL.,

                Defendants.

                                             ORDER
       This matter is before the Court on Plaintiff’s Objection (Doc. 26) to the Magistrate

Judge’s Report (Doc. 23) recommending dismissal of his Complaint (Doc. 1). Plaintiff’s

objection is not well taken because: (1) the objection is untimely, having been placed in the

prison mail system on February 1, 2019 (Doc. 26, PageID 110) despite a January 21, 2019 due

date; and (2) the objection substantively fails to show any defect in the magistrate judge’s

analysis of the applicable statute of limitations. Plaintiff’s Complaint is time barred and thus

DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED.
                                                       s/Michael R. Barrett
                                                      ________________________________
                                                      Hon. Michael R. Barrett
                                                      United States District Judge
